 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT A. GIBBS,                                 No. 2: 18-cv-2963 KJN P
12                        Petitioner,
13            v.                                       ORDER & FINDINGS &
                                                       RECOMMENDATIONS
14    SHASTA COUNTY SUPERIOR COURT,
15                        Respondent.
16

17           Petitioner is proceeding without counsel with a petition for writ of habeas corpus pursuant

18   to 28 U.S.C. § 2254. On March 7, 2019, the undersigned granted petitioner thirty days to show

19   cause why this action should not be dismissed as moot. (ECF No. 5.) Thirty days passed, and

20   petitioner did not respond to the March 7, 2019 order. Accordingly, for the reasons stated in the

21   March 7, 2019 order, the undersigned recommends that this action be dismissed as moot.

22           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

23   district judge to this action; and

24           IT IS HEREBY RECOMMENDED that this action be dismissed as moot.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, petitioner may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                       1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

 2   he shall also address whether a certificate of appealability should issue and, if so, why and as to

 3   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

 4   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

 5   2253(c)(3). Petitioner is advised that failure to file objections within the specified time may

 6   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 7   1991).

 8   Dated: May 22, 2019

 9

10

11

12
     Gibb2963.fr
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
